Citation Nr: 1423078	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-09 639	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970, including service in the Republic of Vietnam from January 1970 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal has since been transferred to the RO in Los Angeles, California.

In May 2012, the Veteran filed a claim for a TDIU claiming, in substance, that his service-connected PTSD prevented him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability). 

In January 2012, the Veteran's representative made a claim of clear and unmistakable error in an October 2004 rating decision that denied service connection for hypertension.  In May 2012, the Veteran's representative thereafter raised claims of service connection for bilateral hearing loss and tinnitus.  However, none of these claims has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to the claim for a higher initial rating for PTSD, a June 2008 VA treatment record recorded the Veteran's claim that he is in receipt of Social Security Administration (SSA) disability benefits.  However, neither a request for these records nor the records themselves appear in the claims file.  Therefore, the Board finds that a Remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also as to the claim for a higher initial rating for PTSD, given the above development the Board finds the Veteran should be provided with another VA examination to ascertain the current severity of his PTSD while the appeal is in Remand status.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

As explained above, the record raises a claim for a TDIU.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or a VA examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.

The record shows that Veteran receives ongoing treatment from the Loma Linda VA Medical Center.  However, his post-October 2013 treatment records are not found in the claims file.  Similarly, while the record shows that he received treatment from a VetCenter, his contemporaneous treatment records do not appear in the claims file.  Thus, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's records on file with the SSA in connection with his award of disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Associate with the claims file, physically or electronically, all of the Veteran's post-October 2013 treatment records from the Loma Linda VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining an authorization from the Veteran, associate with the claims file, physically or electronically, all of his treatment records from the VetCenter.  All actions to obtain the requested records should be documented fully in the claims file.

4.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected disabilities, to include the impact of the conditions on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

5.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of PTSD and diabetes mellitus and the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

6.  Schedule the Veteran for an appropriate VA examination as to ascertain the cumulative impact his service-connected PTSD has socially and on his ability to work.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  In doing so, the examiner should report all pertinent psychiatric findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.

7.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  

In providing the requested opinion, the examiner should comment on the September 2006 examination report from Dr. Russell L. Christopher in which he opined that the Veteran's PTSD caused him to be totally and permanently disabled. 

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

8.  After adjudicating the Veteran's claim of CUE in the October 2004 rating decision that denied service connection for hypertension as well as his claims of service connection for hearing loss and tinnitus, adjudicate the claims for a higher evaluation for PTSD and for a TDIU.  If any benefit sought on appeal is not granted in full, the Veteran and his attorney should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  Then the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

